Appeals from judgments of the Supreme Court, entered in Cortland county, for damages awarded for personal injuries in actions for negligence. Plaintiffs were guest passengers in a sedan *910owned and driven by defendant proceeding north from the village of Homer along the main highway leading to Syracuse. The road was sixteen feet wide, consisting of two strips of concrete, with shoulders, the shoulder on the east being about ■ seven feet wide and sloping to a ditch. A Ford runabout appeared in view about 1,000 feet north of defendant, moving southerly; it was traveling about ten miles an hour in the center of the road, gradually moving further over towards the east side. The driver of the Ford had not slept during the night except that immediately before the accident he had pulled to the side of the road and slept for a few minutes. The jury could have found that when the Ford car was first seen by defendant the speed of defendant’s car was seventy-five miles per hour; that such speed was reduced to forty-five miles per hour and that without further slackening of speed defendant continued straight ahead without applying his brakes or sounding his horn until the two cars collided. Judgments unanimously affirmed, with costs in one action. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.